Citation Nr: 0407397	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  O3-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1973 RO administrative determination denying Dependency 
and Indemnity Compensation (DIC) to the appellant.  


REPRESENTATION

Appellant represented by:	Jill W. Mitchell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.  

This appeal arises from a November 2002 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
appellant's claim that an April 1973 RO administrative 
determination denying her original claim for eligibility for 
entitlement to DIC was clearly and unmistakably erroneous.  


FINDINGS OF FACT

1.  An April 1973 administrative decision of the RO denied 
the appellant claim of entitlement to DIC on the basis that 
she was not eligible for such benefit as she was not 
recognized as the legal widow of the deceased veteran.  The 
appellant did not appeal that determination.  

2.  The RO correctly applied administrative provisions 
governing such claim which were extant in April 1973

3.  The April 1973 RO decision that the appellant could not 
be recognized as the legal widow of the veteran on the basis 
that she was at fault in the continuation of the separation 
between her and the veteran was not undebatably erroneous.  






CONCLUSION OF LAW

The April 1973 administrative decision of the RO, which 
denied the appellant entitlement to DIC on the basis that she 
was not recognized as the legal widow of the deceased 
veteran, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.52 (1973); 38 
C.F.R. §§ 3.104, 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error (CUE).  See Livesay v. 
Principi, 15 Vet. App. 165, 174 (2001) (en banc).  The Court 
found that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  See Livesay, 15 Vet. App. at 178.  As 
such, an allegation of clear and unmistakable error does not 
actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the issue on appeal 
of clear and unmistakable error in the April 1973 decision.  

Factual Background.  The appellant filed her application for 
Dependency and Indemnity compensation in October 1972.  On 
her application she checked that she had not lived 
continuously with the veteran from the date of marriage to 
the date of his death.  Under the heading, cause for 
separation, she wrote that, during the month of August 1972, 
the veteran couldn't get along and he moved out and moved in 
with J. S.; an address in San Antonio was provided.  

The evidence in the claims folder at the time of the April 
1973 administrative determination of the RO included the 
following.  An October 1972 Report of Casualty revealing the 
veteran died while on active duty.  An autopsy report which 
indicated the cause of the veteran's death was 
exsanguinations, secondary to a bullet wound to the left 
ventricle of the heart.  Copies of their marriage license, 
their minor child's birth certificate.  Also of record was a 
Crimes Against Persons Offense Report from the Comal County 
Sheriff's Department and a September 15, 1972 Supplementary 
Field Report.  It reads in pertinent part as follows:

At 10:00 P.M. I got the phone number of 
the wife of (the veteran).  I called the 
number that was given to me by (blank), 
and talked to RS, the father of (the 
appellant), who stated that (the 
appellant) was out but he would contact 
her.  About 11:00 P.M. (the appellant) 
called, she did not seem excited, said 
she had heard it on the news.  At this 
time the news did not carry his name.  I 
told her to come by my office the next 
morning.  

Monday, September 18, 1972.  (The 
appellant) came in about 9:30 A.M. along 
with her father, RS and her brother in 
law, whose name I do not have, and she 
said her boy friend, REP.  (The 
appellant) said REP was her sweetheart 
and she had been going with him for two 
years and that the 4 month old baby she 
had was REP's child.  She further stated 
that they had been separated about 3 
months and the last time she saw (the 
veteran) was about a week ago at the 
Pendulum.  

In April 1973 the RO issued an administrative determination 
holding the appellant could not be recognized as the legal 
widow of the veteran as the evidence showed she was at fault 
in the continuation of the separation between her and the 
veteran and that she admittedly had cohabited with another 
man during her separation from the veteran.  The 
determination noted consideration of the Report of Casualty, 
the appellant's statements on her application and the Police 
Reports.  The RO sent a letter to the appellant in April 1973 
which informed her the claim for benefits was disallowed 
because evidence showed that she was at fault in the 
continuation of the separation between the appellant and the 
veteran.  

In a July 1997 decision, the Board of Veterans' Appeals 
(Board) reopened the appellant's claim for entitlement to 
DIC.  The Board determined at that time that the additional 
evidence submitted in support of the appellant's application 
to reopen her claim, to include statements from family 
members and herself, tended to show that her separation from 
the veteran was due to the latter's misconduct.  The claim 
remanded the claim to the RO for de novo adjudication.  In a 
June 1998 administrative determination, the RO found the 
appellant to be the surviving spouse of the veteran and 
therefore entitled to DIC.  The appellant subsequently filed 
a claim for an earlier effective date for entitlement to DIC.  
An October 1998 administrative decision denied entitlement to 
an earlier effective date.  That decision was appealed and, 
in a September 2000 decision, the Board denied entitlement to 
an earlier effective date for DIC.  In its decision the Board 
specifically stated that the issue of clear and unmistakable 
error (CUE) had not been raised by the appellant.  In May 
2002, the appellant, through her attorney, raised allegations 
of CUE in the April 1973 RO administrative determination.  A 
November 2002 RO decision held that there was no CUE in the 
April 1973 administrative determination.  The appellant 
appealed that determination to the Board.  

The appellant, through her attorney, submitted her 
contentions that the 1973 administrative determination was 
clearly and unmistakably erroneous.  She listed three reasons 
as the basis for her allegations.  She contends the RO failed 
to apply the law as it existed at the time, the notice of the 
determination was defective and the RO failed to develop her 
claim.  

Relevant Laws and Regulations.  Applicable regulations 
provide that previous determinations, which are final and 
binding, will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  "It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); citing Russell, 3 Vet. App. at 313.  
Finally, the Court has held that the failure to fulfill the 
duty to assist cannot constitute clear and unmistakable 
error.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Analysis.  The appellant asserts that the RO did not apply 
all of the applicable law as it existed at the time of the 
April 1973 administrative determination.  In its 1973 
administrative decision, the RO cited to Veterans 
Administration Regulation 1053, which stated that a 
requirement of continuous cohabitation from the date of 
marriage to the date of the veteran's death will be 
considered to have been met when the evidence shows there was 
no separation due to the fault of the widow.  Under that 
regulation, the claimant was not without fault for any period 
during which she cohabited with another man, regardless of 
the reason for the initial separation.  See also 38 C.F.R. 
§ 3.52 (1973).  The appellant's statements of record prior to 
the 1973 decision included the notation that the veteran 
moved out because he could not "get along", but other 
statements tended to show that her separation from the 
veteran was voluntary on her part.  Specifically, as noted 
above, she indicated that she happily lived with another man 
for two years, which produced a child.  The evidence did not 
clearly and unmistakably show that the continued separation 
was due to the fault of the veteran or that the appellant was 
not at least in part at fault.  

In support of the appellant's CUE claim, her attorney asserts 
that the RO did not consider the part of the regulation which 
stated that "temporary" separations would not be considered 
or that when the "parties lived apart for health or any 
other reason which did not show intent to desert the 
husband" continuity would not break.  Also cited was the 
regulation which stated that "ostensibly illicit 
relationships" would not be a sufficient bar.  There was no 
evidence of record in April 1973 which related the 
appellant's separation from the veteran to the health of 
either party, or that indicated that the separation was 
temporary.  In making this assertion the attorney has 
referenced evidence or facts which were not in the claims 
folder in April 1973.  It is pertinent to note that 
statements from family members supporting the appellant's 
claim that she was not at fault for the separation were not 
of record at the time of the 1973 RO decision in question.  
The decision at issue was not based upon a finding of an 
illicit relationship; rather, it was determined, in essence, 
that the appellant's living with another man was consistent 
with her own desire to live separate from the veteran; that 
she was at least "at fault" in part in the sense that she 
willingly lived apart from the veteran without any suggestion 
that such separation was temporary.  Thus it was not CUE to 
fail to specifically consider the provisions in question 
because there was no evidence to indicate that such 
provisions were applicable.  With some of the appellant's own 
statements indicating that her separation from the veteran 
was voluntary on her part, consideration of the provisions in 
question would not have manifestly changed the outcome of the 
April 1973 RO administrative decision.

In June 1987, the RO determined that M.O., the veteran's 
legal widow, could not be recognized by VA as the veteran's 
surviving spouse as she had not continuously cohabited with 
the veteran up until his death and because she was partially 
at fault (due to her open cohabitation with another man) for 
the continuation of her separation from the veteran up until 
his death.  This determination was in accordance with the 
relevant regulation in effect at that time.  See Veterans 
Administration Regulation 1053; 38 C.F.R. § 3.52 (1973).  The 
Board is cognizant of Gregory v. Brown, 5 Vet. App. 108 
(1993), in which it was held that only the legal spouse's 
degree of fault or absence of fault at the time of the 
initial separation is relevant to the question of recognition 
by VA, and only a finding that the legal spouse was 
significantly at fault at the time of the initial separation 
from the veteran can be grounds for disqualifying her claim 
for recognition by VA.  See also 38 C.F.R. 3.53 (2003).  
However, as noted above, a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).  

The appellant has also asserted she was not properly notified 
of the April 1973 RO determination.  That is not an assertion 
of CUE error but an attack on the finality of the 
determination.  It does not form a basis for a finding of 
CUE.  

The appellant has also asserted that the RO failed to develop 
her claim and for that reason the correct facts as they were 
known were not before the adjudicator.  She contends that 
further investigation by the RO would have disputed the 
statements in the report of the Comal Sheriff's Office.  The 
Court in Caffrey v. Brown, 6 Vet. App.  377 (1994) held that 
VA's failure to develop the record resulted in the creation 
of an incomplete rather than incorrect record.   In Russell 
v. Principi, 3 Vet. App. 310, 314, (1992)(en banc) the Court 
held that a determination that there was a clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior decision.  A claim of CUE is 
based upon an assertion that there was an incorrect 
application of the law or fact as it existed at the time of 
the disputed adjudication.  Id.  Since an analysis of whether 
CUE has been committed may only proceed on the record, id., 
evidence that was not part of the record at the time of the 
prior determination may not form the basis of a finding that 
there was an act of clear and unmistakable error.  Although 
the appellant has ostensibly asserted there is CUE in the 
April 1973 RO determination, she has only identified what she 
claims is failure of the RO to develop the record.  Her 
attorney has attempted to distinguish the VA's duty to assist 
from the RO's failure to develop the record.  The essence of 
the argument is that if additional evidence had been obtained 
the result would have been manifestly different.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

As to any failure in the duty to assist the appellant at the 
time of the 1973 administrative determination of the RO, VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  See, e.g., Baldwin v. West, 13 Vet. App. 1 (1999); 
Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999); Link v. 
West, 12 Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).  

In summary, the Board finds that the April 1973 RO decision 
that the appellant could not be recognized as the legal widow 
of the veteran on the basis that she was at fault in the 
continuation of the separation between her and the veteran 
was not undebatably erroneous.  Accordingly, the April 1973 
administrative decision of the RO, which denied the appellant 
entitlement to DIC on the basis that she was not recognized 
as the legal widow of the deceased veteran, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.52 (1973); 38 C.F.R. §§ 3.104, 3.105(a) (2003).


ORDER

The April 1973 administrative determination of the RO, 
finding the appellant ineligible for entitlement to DIC, was 
not clearly and unmistakably erroneous.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



